Case Details - CourtView Justice Solutions                                        Page 1 of 4
              Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 1 of 12. PageID #: 4


18-CIV-108 FRIES, MARY KAY et al VS SAFECO
INSURANCE COMPANY OF INDIANA JRI

• Case Type:
• CIVIL
• Case Status:
• Open
• File Date:
• 11/02/2018
• DCM Track:
•
• Action:
• OTHER CIVIL
• Status Date:
• 11/02/2018
• Case Judge:
• INGRAHAM, JEFFREY R.
• Next Event:
•




  All Information   Party   Docket   Financial   Receipt


      Party Information
      FRIES, MARY KAY
      - Plaintiff
  •                                              •
  ◦ DOB                                          ◦ Address
  ◦                                              ◦ 1149 E LIVINGSTON ST
                                                   CELINA, OH 45822

      Alias

    Party Attorney
  • Attorney
  • WILSON, ERIC J
  • Bar Code
  • 0061185
  • Address
  • WILSON LAW
    P. O. Box 69
    101 North Front Street
    St. Marys, OH 45885
  • Phone
  • (419)394-2323

      NEW LIFE APOSTOLIC CHURCH OF CELINA OHIO
      - Plaintiff
  •                                              •
  ◦ DOB                                          ◦ Address
  ◦                                              ◦ 231 GRAND LAKE ROAD


                                                                              EXHIBIT A
https://www.mercercountyohio.org/eservices/search.page.3?x=*dr1DafszW... 12/5/2018
Case Details - CourtView Justice Solutions                                           Page 2 of 4
              Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 2 of 12. PageID #: 5


                                             CELINA, OH 45822

      Alias

    Party Attorney
  • Attorney
  • WILSON, ERIC J
  • Bar Code
  • 0061185
  • Address
  • WILSON LAW
    P. O. Box 69
    101 North Front Street
    St. Marys, OH 45885
  • Phone
  • (419)394-2323

      PASTOR SIMON YOUNG
      - Plaintiff
 •                                         •
 ◦ DOB                                     ◦ Address
 ◦                                         ◦ 231 GRAND LAKE ROAD
                                             CELINA, OH 45822

      Alias
      AKA               YOUNG, SIMON

    Party Attorney
  • Attorney
  • WILSON, ERIC J
  • Bar Code
  • 0061185
  • Address
  • WILSON LAW
    P. O. Box 69
    101 North Front Street
    St. Marys, OH 45885
  • Phone
  • (419)394-2323

      SAFECO INSURANCE COMPANY OF INDIANA
      - Defendant
 •                                         •
 ◦ DOB                                     ◦ Address
 ◦                                         ◦ CORPORATION SERVICE COMPANY
                                             STATUTORY AGENT
                                             50 WEST BOARD ST SUITE 1330
                                             COLUMBUS, OH 43215

      Alias

      Party Attorney




      Docket Information
      Date         Description         Docket Text                         Amount Image
                                                                            Owed Avail.
      11/02/2018                                                           $198.00




https://www.mercercountyohio.org/eservices/search.page.3?x=*dr1DafszW... 12/5/2018
Case Details - CourtView Justice Solutions                                                            Page 3 of 4
           Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 3 of 12. PageID #: 6


   Date        Description              Docket Text                                         Amount Image
                                                                                             Owed Avail.
               CIVIL DEPOSIT            CIVIL DEPOSIT FILED. Receipt: 52074 Date:
               FILED.                   11/02/2018
   11/02/2018 CIVIL FILING FEE.         CIVIL FILING FEE. Receipt: 52074 Date:              $152.00
                                        11/02/2018
   11/02/2018 COMPLAINT FILED.          COMPLAINT FILED. (ERIC WILSON                        $25.00     Image
                                        ATTORNEY FOR PLANTIFFS) COPY ISSUED
                                        TO COURT.
   11/02/2018 UNDERTAKING (FOR UNDERTAKING (FOR DEPOSIT RECEIVED)                             $2.00
              DEPOSIT RECEIVED)
   11/02/2018 ADDT'L CLERK              ADDT'L CLERK COMPUTER FEE PURSUANT                    $1.00
              COMPUTER FEE              TO 2303.20 ORC FOR UNDERTAKING
              PURSUANT TO
              2303.20 ORC
   11/05/2018 SUMMONS ISSUED    SUMMONS ISSUED BY CERTIFIED MAIL                             $10.67     Image
              TO THE SHERIFF OF RETURN RECEIPTS REQUESTED UPON
                                SAFECO INSURANCE CMPANY OF INIDIAN
                                CORPORATION SERVICE COMPANY
                                STATUTORY AGENT 50 WEST BROAD ST
                                SUITE 1330 COLUMBUS OH 43215
                                TOGETHER WITH COMPLAINT (JURY
                                DEMAND ENDORSED HEREON) AND
                                SUMMONS. SUMMONS FILED. RECEIPTS
                                FILED
   11/05/2018 ADDT'L CLERK              ADDT'L CLERK COMPUTER FEE PURSUANT                    $1.00
              COMPUTER FEE              TO 2303.20 ORC FOR SUMMONS
              PURSUANT TO
              2303.20 ORC
   11/13/2018 RETURN RECEIPT            RETURN RECEIPT FOR CERTIFIED MAIL                     $0.00     Image
              FOR CERTIFIED             RETURNED AND FILED. SERVICE
              MAIL RETURNED             OBTAINED UPON SAFEVO INSURANCE
              AND FILED.                COMPANY OF INDIANA CORPORATION
              SERVICE OBTAINED          SERVICE COMPANY STATUTORY AGENT 50
                                        WEST BROAD ST SUITE 1330 COLUMBUS
                                        43215 ON 11/7/18. (DEANNE E SCHAUSELL)




   Financial Summary
   Cost Type        Amount Owed            Amount Paid           Amount Adjusted           Amount Outstanding
   COST                      $191.67           $152.00                     $0.00                        $39.67
   Total        Total                  Total             Total                     Total
                             $191.67           $152.00                    $0.00                        $39.67




   Receipts
   Receipt Number              Receipt Date           Received From                           Payment Amount
   Total                       Total                  Total                       Total
                                                                                                      $350.00




https://www.mercercountyohio.org/eservices/search.page.3?x=*dr1DafszW... 12/5/2018
Case Details - CourtView Justice Solutions                                     Page 4 of 4
           Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 4 of 12. PageID #: 7


   Receipt Number          Receipt Date      Received From               Payment Amount
   52074                   11/02/2018        WILSON LAW                          $350.00
   Total                  Total             Total               Total
                                                                                $350.00




https://www.mercercountyohio.org/eservices/search.page.3?x=*dr1DafszW... 12/5/2018
                                                  PLACE STICKER AT TOP OF ENVELOPE TO TNE RICH
                                                                                       -
                            Case: 3:18-cv-02802-JJH    Doc ADDRESS.
                                               OF THE RETURN #: 1-1FOLD
                                                                     Filed:
                                                                        AT DO' i 12/05/18
                                                                             ~ ED LiiVE   5 of 12. PageID #: 8
                                                                                                             RIEOPOST               "
'' =CALVIN W. FREEMAN                       ------CERTIFIED - MA.1La'-------                                 11/05/2018
 Mercer County Clerk of Courts
 101 N. Main Street • Courthouse Room 205                                             ~                       ~ `0 • $005.671
 P.O. Box 28
 Celina, Ohio 45822-0028                                                                                                        ZIP 45"
                                                                                                                                      022
                                                                                                             M0
                                                                                                             -                041M11273315


                                                                      1              1




                                                                                                   SAFECO INSURANCE COMP1~y
                                                                                                 CORPORATION SER             OF =~I~A
                                                                                                 STATUTORy AGENT VICE COMppNy
                                                                                                 50 TVEST BOARD ST SUITE 1330
                                                                                                 COLUMBUS OH 43215


                                                 =~:~.~~.~w,<~.:~W>•~~i~~ w:,~.~~
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 6 of 12. PageID #: 9
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 7 of 12. PageID #: 10
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 8 of 12. PageID #: 11
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 9 of 12. PageID #: 12
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 10 of 12. PageID #: 13
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 11 of 12. PageID #: 14
Case: 3:18-cv-02802-JJH Doc #: 1-1 Filed: 12/05/18 12 of 12. PageID #: 15
